Church, Ch. J.
The only question here, is, whether a justice of the peace, in hearing and trying a grand-juror’s complaint for an assault and battery, has final jurisdiction, within the meaning of section 164 of the Revised Statutes, concerning crimes and punishments, p. 260.
If he has the power to convict or acquit, so that his judgment shall be a bar to a future prosecution for the same offence, his jurisdiction is final, within the meaning of the law in question. And in such case, the recognizance, which was taken in this case, to the treasurer of the town of Goshen, is valid, and there is no error in the judgment of the county court.
A justice of the peace has jurisdiction and cognizance of the crime of assault and battery, and may punish it, by fine and imprisonment—by fine not exceeding seven dollars, and by imprisonment not exceeding thirty days. And if, upon the hearing and trial of such offence, he shall be of opinion, *85that the offence deserves a greater punishment, he may bind over the accused to a higher court. Vid. Rev. Stat. de crimes and punishments, § 76. p. 237. & § 147. p. 253.
From these provisions of law, it is evident, that it is the duty of a justice of the peace, in such case, to proceed to hear and try the complaint, as a trying, and not as a mere enquiring magistrate; and his judgment, until set aside, by due process of law, is conclusive. It is true, if upon such trial, he judges that a greater punishment than he can inflict, is deserved, he may bind over; but he does this in the exercise of his jurisdiction over the cause.
At any rate, the justice of the peace was holding jurisdiction of the offence, when the cause was adjourned, and the recognizance was taken; and the record shews, that he was holding final jurisdiction: he proceeded to conviction and punishment, and no other court then had any jurisdiction in the matter.
We think the law is, that, if the justice of the peace sits as a court of enquiry merely, and a recognizance is taken by him, it must be taken to the treasurer of the county or of the state, as the case may be; but if the offence charged is within his own jurisdiction, and it only depends upon the aggravation of it, as determined by himself, whether the complaint shall be transmitted to another court, he is to be considered as having final jurisdiction within the meaning of the law; and the recognizance, in such case, should be taken, as was done in this case, to the treasurer of the town wherein the offence was committed.
By the expression final jurisdiction in the 164th section of the statute under which this recognizance was taken, is not meant ultimate and conclusive jurisdiction; a justice of the peace has no such, except in a few of the most trifling cases; as profane swearing, sabbath-breaking, &c. In all other cases, appeals from his judgment are allowable. A different view of the statute would be quite too narrow.
There is nothing erroneous in the judgment complained of.
In this opinion the other judges concurred.
Judgment affirmed.